*54OPINION OF THE COURT
Per Curiam.
Pursuant to Queens County indictment No. 460/04, filed in Queens County in or about March 2004, the respondent was charged with grand larceny in the second degree (see Penal Law § 155.40 [1]), a class C felony.
On August 20, 2004, the respondent entered a plea of guilty before Honorable J. Latella, a Justice of the Supreme Court. On December 17, 2004, the respondent was sentenced to a conditional discharge of three years and ordered to pay restitution in the amount of $150,000.
Judiciary Law § 90 (4) mandates that an attorney’s name be stricken from the roll of attorneys upon his or her conviction of a New York State felony.
Accordingly, the motion is granted, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ, H. Miller, Schmidt, Adams and Spolzino, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Marvin H. Wolf, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Marvin H. Wolf, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Marvin H. Wolf, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Marvin H. Wolf, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).